Case 1:19-cv-02789-DDD-NYW Document 19 Filed 02/05/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Case No. 1:19-cv-02789-DDD-NYW

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  MARK RAY,
  REVA STANCHIW;
  RONALD THROGMARTIN;
  CUSTOM CONSULTING & PRODUCT SERVICES, LLC;
  RM FARM AND LIVESTOCK, LLC;
  MR CATTLE PRODUCTION SERVICES, LLC;
  SUNSHINE ENTERPRISES,
  UNIVERSAL HERBS, LLC;
  DBC LIMITED, LLC

                 Defendants.
                                                   _______________________________________

       UNOPPOSED MOTION FOR RELIEF FROM ADMINSTRATIVE STAY FOR
                   LIMITED PURPOSE OF ISSUING SUBPOENAS
  ______________________________________________________________________________

         Gary Schwartz, in his capacity as state court appointed receiver for Mark Ray, Reva

  Stachniw, Custom Consulting and Product Services, RM Farm &Livestock, LLC, MR Cattle

  Production Services, Sunshine Enterprises, Universal Herbs, LLC, and DBC Limited, LLC

  (“Schwartz” or the “Receiver”), hereby moves this Court for relief from the administrative stay

  for the limited purpose of issuing subpoenas pursuant to Fed. R. Civ. P. 45, and in support, states

  as follows.

         1.      On September 30, 2019, the District Court for City and County of Denver, in the

  case titled Cheval v. Ray et al, Case. No. 2019CV33770 (the “State Receivership Case”) issued

  an Order appointing Gary Schwarz as receiver over the assets of Mark Ray, Custom Consulting

  & Product Services, LLC, MR Cattle Production Services, Universal Herbs, LLC and DBC

  Limited.
Case 1:19-cv-02789-DDD-NYW Document 19 Filed 02/05/20 USDC Colorado Page 2 of 4




            2.   On November 4, 2019, the court in the State Receivership Case issued a second

  order appointing Schwartz as receiver over the assets of RM Farm & Livestock, Sunshine

  Enterprises, and the real property known as Glencoe Ranch, which is in the name of or under the

  control of Reva Stachniw (“Orders”).

            3.   Both of these Orders permit the Receiver to issue Colorado state court subpoenas

  as necessary to investigate and perform a complete forensic accounting of the alleged Ponzi

  scheme and the assets of the Receivership Estate, and as necessary to manage and preserve the

  Estate.

            4.   At the same time, the Securities and Exchange Commission filed this companion

  suit in the United States District Court for the District of Colorado, alleging numerous violations

  of the Securities Exchange Act against Defendants.

            5.   Simultaneously with filing this suit, the SEC and Defendants filed stipulated

  motions for consent bifurcated judgments, which the Court granted on October 10, 2019 and

  October 18, 2019 [Dkt. 10, 12, and 15]. These orders administratively stayed this case until

  conclusion of the State Receivership Case.

            6.   As laid out in the SEC Complaint [Dkt. 1], Defendants are accused of running a

  Ponzi scheme that was national in scope. Many of the victims live in different states, including

  Nebraska, Illinois, Oklahoma, California, and Tennessee. Many of the relevant transactions

  constituting the alleged Ponzi scheme occurred outside of the State of Colorado. Further, many

  of the assets and potential assets of the Receivership Estate are located outside of Colorado.

            7.    Likewise, the Ponzi scheme involved many different banks, some of which

  operate in only one state, such as Illinois or Nebraska. Often, one victim would wire money to a

  different victim’s bank, bypassing the Defendants’ bank accounts entirely.




                                                   2
Case 1:19-cv-02789-DDD-NYW Document 19 Filed 02/05/20 USDC Colorado Page 3 of 4




         8.      In order to efficiently and effectively investigate the relevant facts and perform a

  thorough forensic accounting, the Receiver needs to be able to subpoena relevant documents and

  witnesses. Because many of the relevant documents and persons are located outside the

  jurisdiction of the State of Colorado, the limited reach of state court process is hampering the

  Receiver’s investigation and management of the Estate.

         9.      Therefore, the Receiver respectfully requests that this Court lift the administrative

  stay for the limited purpose of permitting the Receiver to issue federal subpoenas pursuant to

  Fed. R. Civ. P. 45 for relevant documents and witnesses.

         10.     Such relief will facilitate the efficient administration of the Estate and permit the

  Receiver to meet his duties.

         11.     No party will be prejudiced by this relief, and no party objects to the relief

  requested herein.

         WHEREFORE, Gary Schwartz in his capacity as court-appointed receiver, respectfully

  requests the Court lift the administrative stay for the limited purpose of permitting the Receiver

  to issue subpoenas pursuant to Fed. R. Civ. P. 45.

         Respectfully submitted this 5th Day of February, 2020

                                                /s/ Katherine Roush
                                                John A. Chanin
                                                Katherine Roush
                                                FOSTER GRAHAM MILSTEIN & CALISHER, LLP
                                                360 South Garfield Street, 6th Floor
                                                Denver, Colorado 80209
                                                jchanin@fostergraham.com
                                                kroush@fostergraham.com
                                                Phone: 303-333-9810
                                                Facsimile: 303-333-9786
                                                Attorneys for Gary Schwartz in his capacity as State-
                                                Court Appointed Receiver for Mark Ray, Reva
                                                Stachniw, Custom Consulting and Product Services,
                                                RM Farm &Livestock, LLC, MR Cattle Production
                                                Services, Sunshine Enterprises, Universal Herbs,
                                                LLC, and DBC Limited, LLC
                                                   3
Case 1:19-cv-02789-DDD-NYW Document 19 Filed 02/05/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

  I hereby certify that on this 5th Day of February, 2020, I electronically filed the foregoing
  UNOPPOSED MOTION FOR RELIEF FROM ADMINSTRATIVE STAY FOR
  LIMITED PURPOSE OF ISSUING SUBPOENAS with the Clerk of the Court using the ECF
  system, and served via electronic mail to the following:


  Joshua A. Mayes
  U.S. Securities & Exchange Commission-Atlanta
  950 East Paces Ferry Road NE
  Suite 900
  Atlanta, GA 30326
  404-842-5747
  Email: mayesj@sec.gov

  Attorney for Plaintiff Securities and Exchange Commission

  Daniel W. Carr
  John Alonzo Hutchings
  Dill Dill Carr Stonbraker & Hutchings, P.C.
  455 Sherman Street
  Suite 300
  Denver, CO 80203
  303-777-3737
  Fax: 303-777-3823
  Email: dancarr@dillanddill.com
  Email: jhutchings@dillanddill.com

  Attorneys for Defendants Mark Ray, Custom Consulting & Product Services, LLC; MR Cattle
  Production Services, LLC;Universal Herbs, LLC, DBC Limited, LLC



                                                /s/       Lucas Wiggins
                                                          Lucas Wiggins




                                                      4
